Citation Nr: 1638288	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-09 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 26, 2009, in excess of 50 percent from March 26, 2009, and in excess of 70 percent from August 12, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 5, 2008.
 

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from November 2003 to April 2004 and from January 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The September 2007 decision, in relevant part, granted service connection for PTSD, evaluated as 10 percent disabling, effective date August 21, 2007.  After the Veteran appealed for a higher initial rating for such disability, the RO increased the rating to 30 percent for PTSD in a January 2008 rating decision.  Thereafter, in a January 2010 rating decision, the RO increased the rating for PTSD to 50 percent, but only effective from March 26, 2009.  Lastly, in the April 2010 decision, the RO denied entitlement to a TDIU.

In May 2009 and March 2011, the Veteran and his spouse testified at hearings before a Decision Review Officer (DRO) at the local RO.  In July 2012, he testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record. 

In November 2012, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board's November 2012 decision also (1) denied a higher initial rating for left knee patellofemoral syndrome; (2) denied a higher initial rating for costochondritis, and (3) granted an initial 10 percent rating for right foot hallux valgus.  (A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.)  Finally, the Board's November 2012 decision remanded the issue of service connection for traumatic brain injury (TBI).  

Upon remand, the AOJ issued a decision in October 2014 granting (1) a 70 percent rating for PTSD from August 12, 2013; and (2) a TDIU from March 5, 2008.  These staged ratings do not represent the maximum disability ratings assignable or the earliest claimed effective dates for PTSD and TDIU during the appeal period, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet.  App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet.  App. 510, 514 (2014).

The RO's October 2014 rating decision also granted (1) service connection for TBI and assigned an initial 10 percent evaluation effective March 5, 2008, and (2) granted service connection for migraine headaches and assigned an initial 50 percent rating effective March 5, 2008.  The Veteran did not file a notice of disagreement (NOD) disagreeing with any appealable determination made in the November 2012 rating decision as it pertains to these two issues, including the schedular ratings or effective dates assigned by the RO.  Thus, those matters are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed.  Cir. 1997).
    
Following the RO's most recent adjudication of the case in an April 2015 Supplemental Statement of the Case (SSOC), additional pertinent evidence was associated with the claims file.  The new medical records include a May 2015 VA migraines headaches examination and a June 2015 VA foot examination.  The record does not show that the Veteran submitted a waiver of initial RO review for this evidence.  However, a waiver is not needed because these records are not relevant to either issue on appeal.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed.  Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is shown to have been productive of a disability picture involving occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment. 

 2.  For the entire appeal period stemming from the Veteran's original claim, i.e., August 21, 2007, his combined service-connected disability picture is shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015). 

2.  The criteria for the assignment of a TDIU as of August 21, 2007, but no earlier, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

As the Board's decision to grant a TDIU as of August 21, 2007, the day following the Veteran's discharge, herein constitutes a complete grant of the benefits sought on appeal with regard to such issue, no further action is required to comply with the VCAA and the implementing regulations. 

As pertinent to his initial rating claim, the Veteran was provided the necessary information as part of his Delivery at Discharge (BDD) Program, which was prior to the rating decision on appeal.  See 38 U.S.C.A. § 5103.  Furthermore, the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the September 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Otherwise, his records from the Social Security Administration  (SSA) were obtained, and these contain extensive private treatment records.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

Additionally, the Veteran was provided an opportunity to set forth his contentions during hearings before two DROs at the RO the undersigned Veterans Law Judge.  A DRO or Veterans Law Judge who conducts a hearing must fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Veteran's three hearings, the issue on appeal was noted, and Veteran's representatives, the DROs, and the undersigned asked questions to ascertain information to substantiate the Veteran's claim for a higher initial rating for his PTSD.  Specifically, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment, was solicited.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  nor identified any prejudice in the conduct of the DRO or Board hearings.  By contrast, the hearings focused on the element necessary to substantiate the claim for a higher initial rating and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  Furthermore, as a result of the Veteran's testimony at his Board hearing, the Board remanded the matter to obtain outstanding records and afford him a contemporaneous VA examination.  As such, the DROs and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that any error in notice provided during the Veteran's hearings constitutes harmless error.

The Board also finds that there was substantial compliance with the November 2012 Board remand directives.  Specifically, the Veteran's VA treatment records from the Dallas, Texas, VA facility from August 2012 were obtained.  Next, as directed, the Veteran underwent a VA examination in August 2013 to evaluate the severity of his PTSD.  This VA examination, as indicated, is adequate to evaluate the disability.  An opinion was also received in June 2014, obtained pursuant to the Board's remand, regarding the Veteran's employability.  Finally, the matter was readjudicated in a April 2015 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


II.  Initial Rating Claim

The Veteran is seeking a higher initial rating for PTSD.  The appeal period now before the Board begins August 21, 2007, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned staged ratings during the appeal period.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule 

Evaluations of mental health disorders are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis."  See 80 Fed. Reg. 14308 (March 19, 2015); 79 Fed. Reg. 149, 45094.  (The final rule made no change to the symptomatology set forth at any of the disability levels in the General Rating Formula for Mental Disorders.)  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14308.  Here, the Veteran's application was received in September 2007.  Therefore the appeal is governed by DSM-IV.  

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

C. Application of the Rating Schedule

The Veteran's PTSD has been evaluated as 30 percent disabling as of August 21, 2007; 50 percent disabling as of March 26, 2009; and 70 percent disabling as of August 12, 2013.  However, for the reasons discussed below, the Board finds that an initial 70 percent rating, but no higher, is warranted for the entire appeal period.  

Initially, the Board notes that the Veteran has consistently denied suicidal ideation, and there is no indication of spatial disorientation.  

However, a December 2008 VA Mental Health records notes some obsessive/ focused behaviors.  A March 2009 VA examination also notes obsessive or ritualistic behavior involving becoming driven when starting any projects at home to the point of working through the night without sleep.  

Additionally, the Veteran's speech was intermittently illogical, obscure, or irrelevant.  The December 2008 VA Mental Health note documented that he "talks so fast at times that his words come out mumbled sometimes."  (An October 2013 VA Mental Health note observes this as "baseline" for the Veteran.)  In November 2008, his speech was tangential in nature.  At a March 2009 VA examination, his speech was rapid, sometimes pressured and tangential.  His speech was again noted to be pressured in September 2009 and October 2010.  At other times, such as at an August 2007 VA examination, his speech was noted to be normal.  Thus, there is some evidence of intermittently irrelevant speech.  

There is also evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  An April 2008 VA examination notes more panic attacks, particularly when the Veteran's wife was not home.  Any noise would startle him, and he was very guarded, frequently checking things.  At VA in July 2008, he reported staying in his home a great deal, avoiding situations like crowded grocery stores and shopping malls, because he felt anxiety when he entered such places.  His first wife wrote in a July 2008 statement that they could not even go to the grocery store together without him rushing her and trying to get out of the store as fast as he could.  His first wife then reported in January 2009 that he was acting more bizarre in that he was constantly watching people as they passed by their home, sometimes taking his gun to the door.  In January 2010, he explained this behavior by reporting that he lived on a corner lot and was often concerned about people walking by the home.   Also, by a March 2009 VA examination, he was no longer capable of caring for his children when his wife was not home.  At a DRO hearing in May 2009, the Veteran described building his "own little place in the backyard" where he kept himself secluded.  Hr'g Tr. 2.  By October 2012, his first wife left him, and he was caring for his 2 children, but he explained in December 2012 that he had assistance from his mother and church.  Finally, it was noted in July 2008 that he was describing agoraphobia.  A private May 2007 intake record also notes agoraphobia.  At an August 2013 Board hearing, it was noted that he was chronically depressed and had poor motivation other than to care for his children.  This evidence indicates that the Veteran's panic and depression affected his ability to function independently, appropriately and effectively.  
 
There is also evidence of impaired impulse control (such as unprovoked irritability with periods of violence).  At the July 2012 Board hearing, he described two incidents.  In the first, got into a bar fight one and a half years prior, where he "got his lip bit off."  Board Hr'g Tr. 13.  (An October 2010 Emergency Room record shows treatment for a human bite to the upper lip.)  He also had a road-rage incident, which resulted in him physically assaulting another driver who threw a beer bottle at his car, breaking a window.  Board Hr'g Tr. 13.  A March 2010 VA PTSD examination notes that he had gotten into a fist fight with his brother and had "real bad road rage."  A June 2012 VA social work record documents a history of domestic violence, most recently where the Veteran held a gun to his wife's neck.  

Aside from these specific instances of violence, the lay and medical testimony, as early as an August 2007 VA examination show his first wife's report of a bad attitude and anger outbursts involving daily yelling at his wife.  According to his first wife's March 2011 DRO hearing testimony, he yelled at another woman who got in front of him in line at a store on Black Friday.  Hr'g Tr. 7.  In another instance, he thought someone cut him off, so followed the driver, rolled down the window and started cussing and screaming at him until the other driver said he was going to pull a gun on the Veteran.  Hr'g Tr. 7-8.  He had also yelled at his son for such things as changing the channel on the television.  Board Hr'g Tr. 9.  

Thus, there is evidence of impaired impulse control, such as unprovoked irritability with periods of physical violence and verbal abuse.

With regard to neglect of personal appearance and hygiene, the VA medical records generally show that the Veteran presented with good grooming and hygiene.  However, his first wife wrote in her July 2008 letter that "he could try harder to maintain himself."  She explained that he "never wants to shave his face or even dress for occasions," and "[s]omedays he won't even get out of bed to take a shower[.]"  Thus, there is some evidence of neglect of personal appearance and hygiene when not attending medical appointments.  

With regard to difficulty in adapting to stressful circumstances (including work or a worklike setting), the Veteran has not worked throughout the appeal period.  A January 2008 VA PTSD examiner thought the Veteran would be a good candidate for vocational rehabilitation because his PTSD and depression would only have a mild impact on occupational functioning if he were working.  The VA examiner qualified that "this is clearly just an estimate since he has not attempted to work since getting out of the Army."  An April 2008 VA examiner made a similar assessment.  His VA Vocational Rehabilitation folder shows that he applied for vocational rehabilitation benefits in May 2009, but was denied in June 2009 for failing to complete an initial evaluation.  At a May 2009 DRO hearing, he described being unable to return to work due to "the stress of having somebody over me, the stress of being around people, the stress of having people look at me and stare at me."  Board Hr'g Tr. 2.  

In fact, in support of the Veteran's SSA application, his VA psychiatrist filled out a Medical Source Statement in August 2008, in which she wrote that his degree of limitation was such as to seriously interfere with his ability to function independently, effectively and on a sustained basis in multiple areas:  an ability to apply commonsense understanding to carry out simple one- or two-step instructions and to deal with standardized situations with occasional or no variable in or from these situations encountered; ability to maintain attention and concentration for extended periods; perform activities within a schedule, maintain regular attendance; ability to sustain ordinary routine without special supervision; work in coordination with or proximity to others without being unduly distracted; complete a normal work week; and respond to changes in routine work setting.  Also, as noted above, the Veteran has difficultly leaving his house due to the stress.  At the July 2012 Board hearing, he explained that he took his son to karate, but only because it was not a crowded environment.  Board Hr'g Tr. 9, 28.  

There are other indications of a difficulty in adapting to stressful circumstances.  For instance, it was noted in May 2008 that the Veteran could only play with his son for twenty minutes.  In another stressful circumstance, he reported in April 2011 that he had gone to a stock show/rodeo, but found himself focused the whole time on a family of Middle Eastern descent.  

Because the ability to leave one's home to, for instance, go to grocery stores, a rodeo, and childcare, are worklike settings, the evidence tends to establish difficulty in adapting to stressful circumstances (including work or a worklike setting).  

Finally, the evidence shows an inability to establish and maintain effective relationships.  At VA in May 2011, it was noted that the Veteran had joined a Veteran biker club with whom he rode once a month.  He explained at a March 2010 VA examination that he was only comfortable  when he was around other Veterans, such that he enjoyed coming to the crowded VA Medical Center because it was the only chance he had to get out. Since everyone there was a Veteran, he did not find the environment intimidating or uncomfortable.  This evidence might indicate some ability to establish social relationships.  

Yet, the evidence as a whole tends to portray an individual with no friends, who rarely left his house, and who had great difficulty with social relationships.  At the May 2009 DRO hearing, his first wife explained that he had only one friend at that time because she had one friend who was "willing to deal with what he goes through."  Hr'g Tr. 5.   She went on to explain that all his other friends "just . . . don't go out with  him anymore."  Board Hr'g Tr. 5.  The remaining record is silent for any further mention of friends other than the motorcycle club.  As indicated, he testified at the July 2012 Board hearing that he went to a bar, but got into a "bar fight" and "got his lip bit off."  Board Hr'g Tr. 13.  He had gotten into a fistfight with his brother (March 2010 VA examination), and he was divorced from his first wife in October 2013.  He remarried, but his second wife reported in January 2015 that he had kicked her and her daughter out of the house on numerous occasions during his angry periods.  Overall, it appears that he only maintained a good relationship with his children and his mother, as indicated by an August 2013 VA examination.  He indicated during the July 2012 Board hearing that he would help on his father's ranch for money, but they did not have a close relationship.  Board Hr'g Tr.  17, 21, 32.  Records, for instance, in October 2012, December 2012, and June 2013 indicate his involvement in church, but only to the extent of having his children involved in activities there.  There is no indication that he formed relationships at the church.  

This record establishes an inability to establish and maintain effective relationships.  

Furthermore, these symptoms are shown to result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As indicated, the Veteran has not worked, was denied for VA Vocational Rehabilitation benefits, and has only retained relationships with his mother and children.  His judgment was consistently noted as "fair," such as in April 2008, March 2010 and May 2012, or "limited to fair" in August 2012.  His PTSD-specific symptoms, as indicated on VA examination in January 2008, including avoiding thinking about his military stressors, and a December 2008 VA Mental Health record indicates increasing paranoia.  Finally, his mood has been nearly uniformly noted as depressed.  Thus, there are deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Importantly, a VA examiner in August 2013 explicitly indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The disability picture described in the August 2013 VA examiner's report does not tend to indicate a worsening proximate in time to that examination.  Instead, it is consistent with the disability picture described throughout the appeal period in prior VA examinations, in VA medical records, and in lay statements.  

To summarize, the Veteran's symptoms have more nearly approximated those at the 70 percent disability level.  The GAF scores assigned during the appeal period support this finding since a March 2009 VA examination, with assignment of a GAF score of 42, which indicates either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  Earlier GAF scores were 65 (August 2007), 60 (January 2008), and 55 (April 2008 and February 2008).  These GAF scores indicate either some mild symptoms or moderate symptoms.  Id.  Notwithstanding these scores, the Board determines that the Veteran's PTSD symptoms were most consistent with a 70 percent rating when reconciling all of the evidence into a consistent whole.  See 38 C.F.R. § 4.7; see Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (the Board does not err in determining that the criteria for a higher rating have not been met when taking all medical evidence into account, rather than allowing GAF scores alone to determine a rating for PTSD under DC 9411.).

The 70 percent disability level is factually ascertainable throughout the appeal period.  The next higher disability level, 100 percent is not more nearly approximated as there is not total occupational and social impairment due to the enumerated symptoms or those of similar severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 116-17.

As a threshold, there is no indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; or disorientation to time or place.  

With regard to memory loss, the Veteran has repeatedly complained of an impaired memory.  A January 2008 VA PTSD examiner found that the Veteran reported difficulty with (concentration and) short-term memory and this, according to the examiner, related to his PTSD at least as likely as not.  He underwent a work-up at VA to evaluate his memory impairment, resulting in a conclusion in November 2008 that it does not appear that his cognitive complaints are directly connected to ongoing TBI etiology, but instead his scores are more consistent with someone under significant stress and associated psychological distress.  In light of this assessment, the Board must find that his memory impairment is attributable to his PTSD.  However, this did not rise to the level of an inability to remember names of close relatives, own occupation, or own name.  Instead, as documented in a March 2009 VA examination, it involved frequently doing things absent-mindedly and being unable remember appointment times or other responsibilities.  The August 2013 VA examination summarized a "mild" memory loss, such as forgetting names, directions or recent events without memory loss for names of close relatives, own occupation, or own name.  This evidence is representative of that degree of impairment throughout the appeal.  

With regard to grossly inappropriate behavior and persistent danger of hurting others, it is again noted that the Veteran had some violent episodes and had difficulty at a rodeo due to the attendance of a Middle Eastern family.  As to this latter event, his wife explained at a March 2011 DRO hearing that this involved women and their children, but the Veteran spent the whole rodeo "sitting there looking like this the whole time staring at them," and he took pictures of them with his camera "just in case something happened . . . to make sure I had proof."  Hr'g Tr. 6.  This incident, together with the road-rage and physical violence episodes, might appear to be grossly inappropriate behavior and a danger of hurting others.  Aside from these instances, however, the record does not reveal grossly inappropriate behavior or a persistent danger of physical harm to others.  

As indicated, the Veteran's first wife wrote in July 2008 that the Veteran would not get out of bed on some days to take a shower and he could "try harder to maintain himself."  A March 2009 VA examination, however, shows that he appeared to be able to care for himself independently and perform activities of daily living.  The August 2013 VA examiner also found that he did not have intermittent inability to perform activities of daily living, including maintenance of minimal personal (or neglect of personal appearance and hygiene).  Because the examiner was asked to check a box next to any symptoms present, but did not mark any boxes indicating these symptoms, it is assumed that those symptoms were not found.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); cf. Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

Finally, a total social impairment is not demonstrated.  As indicated above, the Veteran has maintained a relationship with his children, his mother, and, to a lesser degree, his father.  Accordingly, there is not total social impairment.  

To summarize, there has been some indication of higher-level symptoms, such as grossly inappropriate behavior and a danger to others.  However, the Veteran's higher-level symptoms are, overall, inconsistent with the 100 percent disability level.  In fact, even with such higher-level symptomatology, the Veteran's PTSD has not resulted in total social impairment. With regard to a total occupational impairment, the Board is granting a TDIU rating in the instant determination on the basis that the Veteran's PTSD (and other service-connected disabilities collectively) precludes employment. The 100 percent disability level for PTSD, however, requires a total social and occupational impairment resulting from the enumerated symptoms.  See 38 C.F.R. § 4.130.  Thus, a 100 percent disability rating cannot be assigned.  

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with an initial 70 percent disability level.  Aside from these staged ratings, no higher or earlier increased disability ratings are warranted.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  This is an appeal of the initial ratings assigned, which means that a higher rating may not be assigned any earlier than August 21, 2007, which is the effective date for the award of service connection in this case.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. 
§ 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

III. TDIU Claim

The Veteran also maintains that he is unable to work due to his service-connected disabilities prior to March 5, 2008, the date where a TDIU has already been assigned.  As such, the Board has considered whether an earlier effective date may be assigned for such an award.    

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran is currently service-connected for PTSD rated at 70 percent since August 21, 2007; migraines associated with traumatic brain injury (TBI) rated as 50 percent since March 5, 2008; costochondritis with chest wall pain due to right fifth rib fracture rated as 10 percent since August 21, 2007; patellofemoral syndrome, left knee rated as 10 percent from August 21, 2007; tinnitus, left ear rated as 10 percent since August 21, 2007; TBI rated as 10 percent since March 5, 2008; hallux valgus deformity, right foot rated as 10 percent from August 21, 2007, 100 percent under 38 C.F.R. § 4.30 (2015) from April 3, 2014, and 10 percent since July 1, 2014; and hearing loss, left ear rated as noncompensable (zero percent) since August 21, 2007.  His combined disability rating was 80 percent from August 21, 2007, and 90 percent since March 5, 2008.  Therefore,  the Veteran meets the threshold criteria for a TDIU for the entire appeal period stemming from his original claim.

Furthermore, the evidence of record demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for the appeal period prior to March 5, 2008, i.e., as of August 21, 2007.  The Veteran has not worked since being discharged from service.  As indicated in a January 2008 VA examination, the Veteran was not able to do any heavy lifting and his physical injuries did preclude him from working as a police officer or as a jailer, which was his normal line of work.  As explained herein above, his PTSD symptoms include such symptoms as irritability with some episodes of violence, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships.  In light of these symptoms, it appears that the Veteran would not be capable of more than marginal employment in any type of work setting, whether physical or sedentary. Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).  

Thus, collectively, the combined impact of the Veteran's physical disabilities precluded physical employment whereas his PTSD showed an inability to work in a sedentary position due to an inability to work with other people, primarily due to irritability and related symptoms. This level of impairment has remained fairly consistent throughout the period of appellate review.  Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as of August 21, 2007.  Consequently, a TDIU is granted for that earlier period of time.







	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating higher in excess of 70 percent, but not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

As of August 21, 2007, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


